The president or other officer of a corporation which is a party to an action, is not bound to produce on the trial the books and papers of the corporation, under a subpoena duces team, issued by the adverse party.He has no such property in or control over them as gives the right, or makes it his duty to produce them.Their proper place is in the office, in which the business is transacted to which they relate. The proper remedy of a party who is entitled to use their contents as evidence, is to obtain sworn copies, or an inspection and copy, under the Revised Statutes or the Code. (Reported in 14 How. Pr. R. 26.)